44 N.Y.2d 924 (1978)
The People of the State of New York, Respondent,
v.
Hector Santiago, Appellant.
Court of Appeals of the State of New York.
Argued May 3, 1978.
Decided June 13, 1978.
Lynn Fahey, William E. Hellerstein and William J. Gallagher for appellant.
Robert M. Morgenthau, District Attorney (Ann Elizabeth Lewis and Peter L. Zimroth of counsel), for respondent.
Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and COOKE concur in memorandum.
*925MEMORANDUM.
The order of the Appellate Division should be affirmed.
The asserted errors in the charge to the jury, if errors they were, have not been preserved by proper protest for our review. We find no error in the failure of the People to produce the informer-witness. The identity of the informer, who was not an eyewitness to the criminal transactions, was disclosed to defense counsel. His disappearance six months before trial had not been procured by the People, and the trial court found acceptable the efforts made by the People in response to defendant's midtrial request that he be located.
We have examined defendant's other contentions and find them to be without merit.
Order affirmed.